MEMORANDUM ***
Edgar Mendoza-Zapata appeals from the district court’s judgment and challenges the 18-month sentence imposed following his guilty-plea conviction for reentry after deportation, in violation of 8 U.S.C. § 1326. Because Mendoza-Zapata has fully served his custodial sentence and is not subject to a term of supervised released, we dismiss this appeal as moot. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.